Order entered July 25, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-22-00315-CV

 IN RE: JAMES CHOICE, RENEKA TOWERS, ALYSIA CROW, NENA
ELDRIDGE, CAROL OSTEEN, AND RODERICK NICHOLS, RELATORS

         Original Proceeding from the 298th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-15-13993

                                  ORDER
                 Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of this date, we DISMISS relators’ petition for

writ of mandamus.


                                          /s/    ERIN A. NOWELL
                                                 JUSTICE